Citation Nr: 1814017	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to payment of accrued VA death pension benefits.

2.  Entitlement to recognition as a substitute claimant for the purpose of establishing entitlement to an effective date earlier than January 10, 2011, for the award of death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse, M. F.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from March 1950 to October 1952.  The Veteran died in April 1982 and his widow died in October 2011.  The appellant is their younger daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to accrued benefits.

In August 2015, the appellant and her spouse testified at a hearing before the Board.  A transcript of the hearing is of record.

In July 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  At that time, the Board had identified the appeal as arising from an April 2011 RO decision, which granted the widow's claim for death pension benefits, with payment effective February 1, 2011, based on receipt of the claim on January 10, 2011.  The widow (beneficiary) had filed a timely notice of disagreement (NOD), but died before the RO issued a statement of the case (SOC) addressing her claim for an earlier effective date.  

The Board had also recognized that the widow's daughter, the appellant in this case, had filed an NOD in November 2013 following the October 2013 denial of the claim for accrued death pension benefits.  Accordingly, although the AOJ certified to the Board the issue of entitlement to an earlier effective date for the award of death pension benefits, the Board expanded the claim to include the appellant's disagreement with the accrued benefits decision and the issue of entitlement to recognition as the substitute appellant in the deceased beneficiary's earlier effective date appeal.

In November 2016, the AOJ issued an SOC denying the issues of entitlement to accrued benefits, recognition of the appellant as the substitute claimant, and an effective date earlier than January 10, 2011 for the grant of death pension benefits.  The appellant filed a timely substantive appeal the same month and the AOJ returned the case to the Board.  


FINDINGS OF FACT

1.  The Veteran's widow, the beneficiary, was granted death pension benefits with an allowance for aid and attendance in April 2011, effective January 10, 2011. 

2.  The payment of death pension benefits to the beneficiary was delayed due to a finding of incompetence.

3.  The beneficiary died in October 2011, prior to the payment of the withheld death pension benefits in the amount of $3,168.

4.  The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits.

5.  The appellant's sister, D. M., paid for the beneficiary's last sickness and burial.

6.  On January 3, 2012, VA received an incomplete application for accrued amounts due the beneficiary from D. M., who is the older daughter of the Veteran and his widow and the appellant's sister; on April 23, 2014, after notifying D. M. and the appellant that D. M.'s signature was required to complete the application for accrued benefits, VA received a copy of the signature page from D. M.'s original accrued benefits application, bearing the signature of the appellant.

7.  The appellant did not file a timely claim for accrued benefits and is not recognized as a substitute claimant in the appeal initiated by the beneficiary for an effective date earlier than January 10, 2011, for the grant of death pension benefits. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of accrued benefits, including for the purpose of reimbursement of expenses regarding the beneficiary's last sickness and burial, have not been met.  38 U.S.C. §§ 5101, 5121 (2012); 38 C.F.R. §§ 3.159(a)(3), (b)(2), 3.1000 (2017).

2.  The criteria for recognition as the substitute claimant in the appeal of entitlement to an effective date earlier than January 10, 2011 for the award of death pension benefits have not been met.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


II. Factual Background and Analysis

The appellant seeks entitlement to payment of accrued VA death pension benefits and recognition as a substitute claimant for the purpose of establishing entitlement to an effective date earlier than January 10, 2011 for the award of death pension benefits.  

Accrued benefits are defined as due and unpaid periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions or based on evidence in the file at date of death.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  Thus, for an award of accrued benefits there must have been periodic monetary benefits due to the beneficiary at the time of her death.  Here, the Veteran's widow, the beneficiary, was granted death pension benefits with an allowance for aid and attendance in April 2011, effective January 10, 2011.  Unfortunately, she died in October 2011.  Prior to her death, the beneficiary's $1,056 monthly death pension benefit had been withheld for three months due to incompetency and thus amounted to a total of $3,168 of due and unpaid periodic monetary benefits to which she was entitled under existing decisions at the time of her death.  

Upon the death of a veteran's widow, accrued benefits may be paid to the children of the deceased veteran.  38 U.S.C.A. § 5121(a)(3) (2012); 38 C.F.R. § 3.1000(a)(2) (2017).  

An application for accrued benefits must be filed within 1 year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A timely application for accrued benefits is deemed to include a request to substitute if an appeal in a claim for periodic monetary benefits was pending before the AOJ when the claimant died.  38 C.F.R. § 3.1010(c)(2).  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . . ."  38 U.S.C. § 5121A (2012).  Prior to her death, the Veteran's widow filed a timely NOD with the December 17, 2010 effective date for the award of death pension benefits.  The appeal she initiated was pending before the AOJ at the time of her death.  

On January 3, 2012, and within one year of the beneficiary's death, VA received an Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601).  The claimant, D. M., identified herself as the eldest child (born in 1954) and her sister, who is the appellant in this case, as the youngest child of the beneficiary and the Veteran.  

The definition of "children" in 38 U.S.C. § 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57; see also Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A); Nolan v. Nicholson, 20 Vet. App. 340 (2006).  

In this case, the appellant does not contend that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  In fact, D. M.'s application for accrued benefits listed the appellant's year of birth as 1969.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C. § 101(4)(A) to be eligible for the payment of accrued benefits.  Similarly, the claimant, D. M., was born in 1954 and has not shown or suggested that she meets the statutory definition of "child."  Therefore, neither the appellant, nor the claimant, D. M., is eligible to receive accrued benefits on the basis of her relationship with the beneficiary (the Veteran's widow). 

Accrued benefits, however, may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Consideration of the claim under this provision could result in the authorization of payment of accrued benefits to the appellant as it is not dependent upon the appellant being a "child" of the beneficiary.  However, the evidence of record reflects that D. M., the appellant's sister, paid for the expense of last sickness and burial for the beneficiary.  

A review of D. M.'s January 2012 application for accrued benefits reflects that it was incomplete because she did not sign the application.  See 38 C.F.R. § 3.159(a)(3) (defining a substantially complete application to include the claimant's signature).  When a claimant's application for accrued benefits is incomplete, VA must notify the claimant of the type of information required to complete the application, that VA will take no further action on the claim unless VA receives the required information; and that if VA does not receive the required information within 1 year of the date of the original VA notification of information required, no benefits will be awarded on the basis of that application.  38 C.F.R. § 3.100(c)(1).

In December 2013, the RO mailed separate letters to D. M. and the appellant, explaining that no action had been taken on the application for accrued benefits because D. M. did not sign the application.  The letters advised that in "order for VA to make a decision on [D. M.'s] application for accrued benefits and entitlement to an earlier effective date, we need the VA Form 21-601 returned with a proper signature."  The letter to D. M. enclosed a new VA Form 21-601 with instructions for her to complete, sign, and return the form. 

In April 2014 correspondence to her Congressman, the appellant stated, "Missing signature complete.  Please process accrued benefits claim."  On the same day, the Congressman forwarded the correspondence to VA with a copy of the claimant's original signature page, now bearing the appellant's signature and dated in April 2014.  To date, VA has not received a response from D. M., the person in this case who claimed entitlement to accrued benefits, to include a substantially complete application for accrued benefits that includes her signature.  

In August 2015, the appellant testified that her sister, D. M., completed and mailed an application for VA benefits on behalf of their mother, the Veteran's widow, in December 2009 at the time she was admitted to an assisted living facility.  She reiterated her contention that an earlier effective date in December 2009 was warranted for her mother's award of VA death pension benefits.

In October 2016 correspondence, the AOJ notified D. M. that because she did not respond to the December 2013 letter asking her to sign and return her application for accrued benefits, no further action could be taken to pay the accrued benefits in the amount of $3,168 to her.  The Board emphasizes that where evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158.  It follows that because D. M. did not respond within one year of the RO's December 2013 letter asking her to complete her claim by signing her application, the January 2012 claim from D. M. for accrued benefits is deemed abandoned.

In October 2016 correspondence, the AOJ asked the appellant to provide any evidence to show that she paid the expenses of last illness and burial for her mother.  Later that month, through her Congressman, she submitted funeral receipts showing that her sister D. M. had paid the expenses of their mother's burial.

In an SOC issued to the appellant in November 2016, the AOJ adjudicated the issue of entitlement to accrued benefits, recognition as the substituted claimant, and entitlement to an effective date earlier than January 10, 2011 for the grant of death pension benefits.  The decision detailed that payment of accrued benefits was potentially payable to the appellant only on the basis of reimbursement for expenses of last illness and burial paid.  The evidence provided, however, showed that D. M. paid the last expenses.  Therefore, because the appellant was not the proper claimant for accrued benefits, the substitution claim was denied, leaving no basis for VA to consider the claim for entitlement to an earlier effected date for the grant of death pension benefits. 

In her substantive appeal received the same month, the appellant reported, "We completed an accrued benefits application and forwarded it to you through [a Congressman's] office on January 3, 2012."  She also reiterated her contentions regarding the earlier effective date issue.

Having considered the evidence of record, the Board finds that entitlement to accrued VA death pension benefits is not warranted.  First and foremost, the appellant did not file a claim for accrued benefits within one year of her mother's death.  Rather, her sister, D. M., filed an application for accrued benefits, but abandoned her claim by failing to complete the application by providing her signature within one year of the RO's request.  Moreover, accrued benefits may not be paid to the appellant because the evidence of record documents that D. M., and not the appellant, paid the beneficiary's last expenses.  Based on these facts, the appellant's claim of entitlement to accrued benefits must be denied.

Turning to the issue of entitlement to recognition as a substitute claimant for the purpose of establishing entitlement to an effective date earlier than January 10, 2011, for the award of death pension benefits, an eligible person may file a request to be substituted as the appellant for purposes of processing the claim or appeal to completion.  38 U.S.C.A. § 5121A(a)(1) (2012); 38 U.S.C.A. § 3.1010(a) (2017).  Such request must be filed not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(a).  In lieu of a specific request to substitute, a claim for accrued benefits by an eligible person listed in section 3.1000(a)(1) through (5) is deemed to include a request to substitute if a claim for periodic monetary benefits under laws administered by the Secretary, or an appeal of a decision with respect to such claim, was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.  38 C.F.R. § 3.1010(c)(2).

As discussed above, the Veteran's widow had initiated an appeal for an earlier effective date for the award of death pension benefits prior to her death in October 2011.  The appellant, however, is not eligible to receive accrued benefits either as a "child" or as a person who bore the expense of last sickness and burial because her sister bore that expense.  As a result, the appellant is not an eligible person for purposes of requesting substitution in her mother's appeal of the effective date awarded for death pension benefits.

The Board recognizes that the appellant's sister, D. M., was eligible to substitute in the pending appeal of the effective date issue at the time of her mother's death based on D. M.'s timely application for accrued benefits and documents showing she bore the expense of her mother's burial.  Because, however, the RO asked D. M. to sign her application for accrued benefits in December 2013 and she never did so, her claim of entitlement to accrued benefits, and in turn, D. M.'s claim to be recognized as the substitute appellant, was abandoned.  

In summary, because the appellant did not file a claim for accrued benefits, including an application to substitute in the beneficiary's appeal, the accrued benefits and substitution eligibility requirements have not been met and the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, as the law is dispositive in this case, these claims must be denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to accrued death pension benefits in the amount of $3,168 is denied.

Entitlement to recognition as a substitute claimant for the purpose of establishing entitlement to an effective date earlier than January 10, 2011, for the award of death pension benefits is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


